The judgment of conviction was affirmed by the Court of Criminal Appeals of Texas on the 22d day of October, 1941, and appellant's motion for rehearing was overruled January 7, 1942.
Appellant made application to the Supreme Court of the United States for writ of certiorari, which was granted, and on June 1, 1942, the Supreme Court of the United States reversed the judgment of the Court of Criminal Appeals of Texas and remanded said cause for further proceedings not inconsistent with said order of the Supreme Court of the United States.
Therefore, in compliance with said order this cause is remanded to the trial court for further proceedings therein as may be consistent with the order and opinion of the Supreme Court of the United States.
Accompanying this order and made a part thereof is a certified copy of the mandate from the Supreme Court of the United States now on file as a part of the record in this cause.
This the 7th day of October, A.D. 1942.